Title: John Vaughan to Thomas Jefferson, 14 October 1817
From: Vaughan, John
To: Jefferson, Thomas


                    
                         D sir
                        Philad.
14 Oct. 1817
                    
                    By Mail I Sent a Vol. of French Agl Socy Debure advises he has recd remittance of 695.25 under date of 9 Aug. but they had not receivd your orders—The first went via N York—In case your letters Should have miscarried, they desire you to write to them.
                    
                        I remain Your friend &c
                        Jn Vaughan
                    
                